ORR, Judge.
Defendant raised numerous assignments of error on appeal.
Since the identical issues, arising out of the same sentencing hearing, are addressed in detail in our prior opinion, State v. Arnette, 85 N.C. App. 492, 355 S.E. 2d 498 (1987), we decline to repeat this discussion, and instead, incorporate the above men*500tioned case. In that case, after reviewing the assignments of error, we concluded that defendant’s sentencing hearing was free from error. Likewise, in the case sub judice we conclude that there was no error.
No error.
Judges Arnold and Phillips concur.